Name: Commission Regulation (EEC) No 1772/91 of 21 June 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/58 Official Journal of the European Communities 22. 6 . 91 COMMISSION REGULATION (EEC) No 1772/91 of 21 June 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 772/91 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 1644/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 772/91 (7), as last amended by Regulation (EEC) No 1619/91 (*) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid fixed in advance for the 1991 /92 marketing year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 22 June 1991 to take account of the prices and related measures for the 1991 /92 marketing year and of the consequences of the maximum guaranteed quantity arran ­ gements. Article 2 This Regulation shall enter into force on 22 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. h) OJ No L 353, 17. 12 . 1990, p . 23 . (') OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 153, 17. 6. 1991 , p. 94. M OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 62. (8) OJ No L 149, 14. 6. 1991 , p. 54 . O OJ No L 266, 28 . 9 . 1983, p. 1 . 22. 6 . 91 Official Journal of the European Communities No L 158/59 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (') 3rd period 9 0 4th period 10 o 5th period 11(1) 1 . Gross aids (ECU) :  Spain 0,000 7,500 7,500 7,500 7,500 7,777  Portugal 23,677 14,470 14,470 14,470 14,470 14,747  Other Member States 16,707 7,500 7,500 7,500 7,500 7,777 2. Final aids : ||Il Seed harvested and processed in :  Federal Republic of Germany (DM) 39,33 17,66 17,66 17,66 17,66 18,31  Netherlands (Fl) 44,32 19,89 19,89 19,89 19,89 20,63  BLEU (Bfrs/Lfrs) 811,23 364,17 364,17 364,17 364,17 377,62  France (FF) 131,91 59,22 59,22 59,22 59,22 61,40  Denmark (Dkr) 150,03 67,35 67,35 67,35 67,35 69,84  Ireland ( £ Irl) 14,682 6,591 6,591 6,591 6,591 6,834  United Kingdom ( £) 12,625 5,363 5,363 5,363 5,363 5,580  Italy (Lit) 29 429 13211 13 211 13211 13211 13 638  Greece (Dr) 3 124,08 928,47 884,18 844,03 844,03 769,97  Spain (Pta) 0,00 1 302,66 1 302,66 1 302,66 1 301,66 1 331,65  Portugal (Esc) " 4 954,00 3 035,68 3 035,68 3 028,33 3 028,33 3 051,65 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 0 3rd period 9 (') 4th period 10 (1) 5th period 11(1) 1 . Gross aids (ECU): I  Spain 0,000 10,000 10,000 10,000 10,000 10,277  Portugal 26,177 16,970 16,970 16,970 16,970 17,247  Other Member States 19,207 10,000 10,000 10,000 10,000 10,277 2. Final aids : \ \ Seed harvested and processed in : \ \  Federal Republic of Germany (DM) 45,22 23,54 23,54 23,54 23,54 24,19  Netherlands (Fl) 50,95 26,53 26,53 26,53 26,53 27,26  BLEU (Bfrs/Lfrs) 932,62 485,56 485,56 485,56 485,56 499,01  France (FF) 151,65 78,96 78,96 78,96 78,96 81,14  Denmark (Dkr) 172,48 89,80 89,80 89,80 89,80 92,29  Ireland ( £ Irl) 16,879 8,788 8,788 8,788 8,788 9,031  United Kingdom ( £) 14,574 7,312 7,312 7,312 7,312 7,529  Italy (Lit) 33 832 17615 17615 17615 17615 18 042  Greece (Dr) 3 681,35 1 485,73 1 441,44 1 401,29 1 401,29 1 327,23  Spain (Pta) 0,00 1 684,90 1 684,90 1 684,90 1 684,90 1 713,89  Portugal (Esc) 5 475,69 3 557,37 3 557,37 3 550,02 3 550,02 3 573,34 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular :  to the Commission 's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  to the adjustment resulting from the maximum guaranteed quantity arrangements and that of the agricultural conversion rates applied for the 1990/91 marke ­ ting year. No L 158/60 Official Journal of the European Communities 22. 6. 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 (') 3rd period 9 (') 4th period 10 o 1 . Gross aids (ECU) :  Spain 27,639 27,219 20,263 20,263 20,204  Portugal 36,625 36,212 27,424 27,424 27,366  Other Member States 24,385 23,972 15,184 15,184 15,126 2. Final aids : l Il|| (a) Seed harvested and processed in (2) : \ I I  Federal Republic of Germany (DM) 57,41 56,43 35,75 35,75 35,61  Netherlands (Fl) 64,68 63,59 40,28 40,28 40,12  BLEU (Bfrs/Lfrs) 1 184,05 1 163,99 737,28 737,28 734,46  France (FF) 192,53 189,27 119,89 119,89 119,43  Denmark (Dkr) 218,97 215,27 136,35 136,35 135,83  Ireland ( £ Irl) 21,429 21,066 13,343 13,343 13,292  United Kingdom ( £) 18,619 18,288 11,321 11,321 11,274  Italy (Lit) 42 953 42 225 26 746 26 746 26 644  Greece (Dr) 4 847,55 4 728,93 2 544,28 2 501,44 2 486,31  Portugal (Esc) 7 655,13 7 569,27 5 739,46 5 731,84 5 719,77 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 351,68 4 290,36 3 263,13 3 263,13 3 254,52  in another Member State (Pta) 4 416,64 4 356,44 3 342,02 3 342,02 3 333,56 (') Amount fixed provisionally, pending and subject to the setting of the prices and related measures and of the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming in particular to :  the Commission's proposals for the 1991 /92 marketing year as regards the target price, the monthly increases, the reduction for rape seed other than 'double zero' and the arrangements applying to rape seed harvested in Spain ;  the adjustment resulting from the maximum guaranteed quantity arrangements and the agricultural conversion rates applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,052960 2,051220 2,049720 2,048320 2,048320 2,044860 Fl 2,313090 2,311680 2,310340 2,308900 2,308900 2,305330 Bfrs/Lfrs 42,286000 42,252700 42,221400 42,195300 42,195300 42,117500 FF 6,970720 6,970080 6,969330 6,968550 6,968550 6,963500 Dkr 7,915590 7,911420 7,908030 7,904900 7,904900 7,895690 £Irl 0,768409 0,768487 0,768438 0,768455 0,768455 0,767742 £ 0,699847 0,700672 0,701369 0,701885 0,701885 0,702975 Lit 1 529,53 1 531,05 1 532,80 1 534,25 1 534,25 1 539,58 Dr 223,77200 225,60200 227,63600 229,48000 229,48000 235,78800 Esc 181,88300 182,34200 182,21800 183,09800 183,09800 184,53400 - Pta 128,07500 128,29400 128,48600 128,66700 128,66700 129,21900